Title: From George Washington to Officer Commanding the New Hampshire Line, 29 January 1782
From: Washington, George
To: Officer Commanding the New Hampshire Line


                  
                     Sir
                     Philadelphia Janry 29th 1782
                  
                  You will be pleased to furnish a Sergt & 12 Men, who are least capable of active service to relieve the Guard from the N. York Line now with General Schuyler—to remain on that duty while the N. Hampshire Regt continue at the Northward, or untill further Orders.  I am Sir your Most Obedt Servt.
                  
               